Case: 21-20050     Document: 00515987220         Page: 1     Date Filed: 08/20/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 20, 2021
                                  No. 21-20050                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Tori Robbins,

                                                           Plaintiff—Appellant,

                                       versus

   Sam's East, Incorporated, doing business as Sam's Club,
   also known as Sam's Club #6421,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                             USDC 4:19-CV-4733


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Tori Robbins brings this premises liability action against Sam’s East,
   Inc. dba Sam’s Club (“Sam’s Club”), alleging that she sustained injury after
   a slip and fall at its store. We AFFIRM summary judgment for Sam’s Club.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20050       Document: 00515987220         Page: 2    Date Filed: 08/20/2021




                                    No. 21-20050


                                   I. Background
          On August 12, 2017, Tori Robbins was shopping at a Sam’s Club store
   in Conroe, Texas. She was passing by a food demonstration kiosk in the
   produce department when she slipped on a small piece of fruit that was on
   the floor near the kiosk. The kiosk was owned and operated by Crossmark,
   Inc., an independent contractor of Sam’s Club that provides marketing
   services by offering product demonstrations and product sampling services.
          Robbins filed suit against Sam’s Club in state court, bringing a claim
   for premises liability. Following removal, Sam’s Club moved for summary
   judgment, arguing that there is no issue of material fact as to its actual or
   constructive knowledge of the fruit on the floor. Robbins moved for partial
   summary judgment on the basis that Sam’s Club was the premises owner;
   Robbins slipped and fell on the fruit; and that Crossmark employees working
   at the kiosk were in a position to have seen the fruit before Robbins slipped.
   The district court granted summary judgment for Sam’s Club. Robbins
   timely appeals.
                              II. Standard of Review
          We review a district court’s grant of summary judgment de novo,
   applying the same legal standards as the district court. Luv N’ Care, Ltd. v.
   Groupo Rimar, 844 F.3d 442, 446–47 (5th Cir. 2016). “Summary judgment is
   proper only when the record demonstrates that no genuine issue of material
   fact exists and the movant is entitled to judgment as a matter of law.” Id.
   (citing Condrey v. SunTrust Bank of Ga., 429 F.3d 556, 562 (5th Cir. 2005)).
   We review a district court’s interpretation of state law de novo. Id. (citations
   omitted).




                                          2
Case: 21-20050      Document: 00515987220          Page: 3   Date Filed: 08/20/2021




                                    No. 21-20050


                              III. Premises Liability
          Under Texas law, “a property owner generally owes those invited
   onto the property a duty to make the premises safe or to warn of dangerous
   conditions as reasonably prudent under the circumstances.” Occidental
   Chem. Corp. v. Jenkins, 478 S.W.3d 640, 644 (Tex. 2016). To prevail on a
   premises liability claim against a property owner, an injured invitee must
   establish four elements: (1) the owner had actual or constructive knowledge
   of the condition causing the injury; (2) the condition posed an unreasonable
   risk of harm; (3) the owner failed to exercise reasonable care to reduce or
   eliminate the risk; and (4) the owner’s failure to use such care proximately
   caused the invitee’s injuries. McCarty v. Hillstone Rest. Grp., Inc., 864 F.3d
   354, 358 (5th Cir. 2017) (citing Henkel v. Norman, 441 S.W.3d 249, 251–52
   (Tex. 2014)).
          This case turns on the knowledge element. The Supreme Court of
   Texas has identified three methods by which a plaintiff may satisfy the
   knowledge element in a slip-and-fall case: (1) the defendant caused the
   condition; (2) the defendant actually knew of the condition; or (3) “it is more
   likely than not that the condition existed long enough to give the premises
   owner a reasonable opportunity to discover it.” Id. (citing Wal-Mart Stores,
   Inc. v. Reece, 81 S.W.3d 812, 814–15 (Tex. 2002)). Because Robbins does not
   argue that Sam’s Club caused the condition or had actual knowledge of the
   hazard, we only address whether Sam’s Club had constructive knowledge of
   it.
          Constructive knowledge “requires proof that an owner had a
   reasonable opportunity to discover the defect.” Wal-Mart Stores, Inc. v.
   Spates, 186 S.W.3d 566, 567 (Tex. 2006). This question requires analyzing
   “the combination of proximity, conspicuity, and longevity”—that is, courts
   examine the proximity of the premises owner’s employees to the hazard, the




                                         3
Case: 21-20050      Document: 00515987220          Page: 4   Date Filed: 08/20/2021




                                    No. 21-20050


   conspicuousness of the hazard, and how long the hazard was in place. Id. at
   567–68. For instance, if a dangerous condition is conspicuous as “a large
   puddle of dark liquid on a light floor would likely be, then an employee’s
   proximity to the condition might shorten the time in which a jury could find
   that the premises owner should reasonably have discovered it.” Reece, 81
   S.W.3d at 816. Or “if an employee was in close proximity to a less
   conspicuous hazard for a continuous and significant period of time, that too
   could affect the jury’s consideration of whether the premises owner should
   have become aware of the dangerous condition.” Id. “What constitutes a
   reasonable time for a premises owner to discover a dangerous condition will,
   of course, vary depending upon the facts and circumstances presented.” Id.
          Robbins argues that the Crossmark employees who were working at
   the nearby kiosk—specifically Candyce Hackley and Kay Garris—had
   constructive knowledge of the fruit on the floor, and that their knowledge is
   attributable to Sam’s Club. The parties do not dispute the employees’ close
   proximity to the hazard, as Garris and Hackley testified that they were five to
   ten feet away from Robbins when she slipped, nor the inconspicuous nature
   of the hazard, as photographs taken after the incident show a small dark fruit
   (the size of the head of a ballpoint pen) lying on a dark gray surface.
   Nevertheless, they disagree over the longevity of the hazard. Robbins asserts
   that the deposition testimony “clearly shows” that the hazard existed “for
   approximately ten minutes prior to Robbins’ incident and certainly long
   enough to be cleaned or warn Robbins.” Sam’s Club argues that there is no
   evidence of how long the fruit was on the floor—it could have been “10
   seconds before the incident, or 1 minute before, or 5 minutes before.”
          Even assuming that Robbins can establish that the fruit was on the
   floor for approximately ten minutes, and that Crossmark employees’
   knowledge can be attributed to Sam’s Club, Robbins fails to raise a genuine
   dispute over the constructive knowledge element as a matter of law. For a



                                         4
Case: 21-20050     Document: 00515987220           Page: 5   Date Filed: 08/20/2021




                                    No. 21-20050


   premises owner to be charged with constructive knowledge, a dangerous
   condition must have “existed for some length of time.” Reece, 81 S.W.3d at
   815. An inconspicuous hazard that has existed for longer than ten minutes
   has been considered to be legally insufficient to show constructive
   knowledge. See, e.g., Shirey v. Wal-Mart Stores Texas, LLC, 699 F. App’x 427,
   429 (5th Cir. 2017) (“[T]he seventeen minutes during which the
   inconspicuous grape was on the floor did not afford Wal-Mart a reasonable
   time to discover and remove the hazard.”); Brookshire Food Stores, LLC v.
   Allen, 93 S.W.3d 897, 901 (Tex. App. 2002) (concluding that evidence
   indicating grapes were not on floor for longer than fifteen minutes, and no
   one saw grapes on floor before customer fell, was legally insufficient to show
   constructive knowledge). In other words, the ten minutes during which the
   inconspicuous fruit was on the floor did not afford the Crossmark employees
   a reasonable time to discover and remove the hazard. Accordingly, Robbins’
   evidence was insufficient to impute constructive knowledge of the hazard
   onto Sam’s Club, and summary judgment was proper.
                                 IV. Conclusion
          For the foregoing reasons, we AFFIRM.




                                         5